DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 12, 2021.
Applicant’s election without traverse of Group 2 in the reply filed on February 12, 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i)
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to Provisional Application No. 62/310,667, filed 3/18/2016, is acknowledged.
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US17/22911, filed 3/17/2017, is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/3/2018 and 9/24/2019 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The references are listed below in the specification objection
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the quantitative map of tissue stiffness in claims 20 and 21 must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both a computer in Figs. 1 and 2 and a patient in Figs. 3A and 3B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
The attempt to incorporate subject matter into this application by reference to Chapter 9 of “The Basics of MRI” by Dr. Joseph P. Hornak (Para [0060]) and Klucinec B. The Effectiveness of the Aquaflex Gel Pad in the Transmission of Acoustic Energy. Journal of Athletic Training. 1996:31(4):313-317 (Para [0079]) is ineffective because the documents are not listed in an IDS for consideration by the examiner.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Paragraph [0060] contains the website http://www.cis.rit.edu/htbooks/mri/inside.htm
The disclosure is objected to because of the following informalities: 
Paragraphs [0060], [0062], [0066], [0070], [0071], use reference number 200 to refer to the computer while Paragraphs [0076], [0077], [0082], [0087] use reference number 200 to refer to the patient or subject.
Claim Objections
Claim 20 is objected to because of the following informalities:   
The preamble recites “an MR Elastography measurement” however the abbreviation MR has not been previously defined in the claims. 
The first limitation recites “at least one RF transmitter” however the abbreviation RF has not been previously defined in the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinkus et al. (US 20160007968 A1), and further in view of Hoelscher et al. (US 20160030009 A1).
Regarding Claim 20, Sinkus et al. hereinafter Sinkus discloses a method for capturing an MR Elastography measurement of a biological lifeform (Para [0032] – “The magnetic resonance imaging system is operable to acquire magnetic resonance elastography data”), the method comprising:
providing a platform (Fig. 5 – 308, Para [0072] – “There is a subject 306 shown as reposing on a subject support 308 partially within an imaging zone 304.”), a gel pad on a surface of the platform (Fig.5 – 520, Para [0084] – “there is a recess in the subject support 308 for receiving a gel pad 520”), and a sensor array (Fig.5 – 510, 416, 414), wherein the sensor array comprises: at least one ultrasound transducer (Fig.5 – 510, Para [0082] – “Although it is not shown in this figure the ultrasound transducer 510 comprises multiple ultrasound transducer elements each capable of generating an individual beam of ultrasound.”), and at least one RF transmitter and receiver coil (Fig.5 – 414, 416, Para [0078] - “The radio-frequency coil 414 is connected to a radio frequency transceiver 416.”), and the gel pad is configured to provide mechanical impedance matching between the at least one ultrasound transducer and the biological lifeform (Para [0084] – “The gel pad 520 helps couple ultrasonic power between the transducer 510 and the subject 306”, commonly known and conventional gels are used for coupling or matching the transducer to the human body by avoiding air gaps in between therefore there is contact between the gel and transducer);
generating one or more shear waves in the biological lifeform (Para [0081] – “By switching the ultrasound on or off or modulating it shear waves can be generated within the subject 306.”);
acquiring one or more images of a propagation of the one or more shear waves (Para [0087] – “Next image 608 shows a shear wave image 608 or shear wave data that is descriptive of the transport of the shear wave through the matrix 604”); and
processing the one or more images to produce a quantitative map of a tissue stiffness of the biological lifeform (Fig. 6 – 610, Para [0088] – “Image 610 represents reconstructed images used for determining the mechanical properties. Dedicated software allows the reconstruction of mechanical properties from the theory of wave propagation. This may include but is not limited to the elasticity, viscosity, propagation, attenuation and the dispersion relation of the waves”, there is quantitatively more black in the image than white as shown below).

    PNG
    media_image1.png
    602
    312
    media_image1.png
    Greyscale

Conversely Sinkus does not teach wherein the sensor array is at least partially embedded within the gel pad
However Hoelscher et al. hereinafter Hoelscher discloses wherein the sensor array is at least partially embedded within the gel pad (Para [0040] – “The transducers 400 may fit inside the gel-pads 405”, Fig. 4)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinkus to incorporate the gel pad of Hoelscher to achieve the same results. One would have motivation to combine because it allows for thickness of gel to be maintained between the energy-emitting face of the transducer and the patient (Para [0040]).
Regarding Claim 21, Sinkus and Hoelscher disclose all the elements of the claimed invention as cited in Claim 20.
Sinkus further discloses further comprising identifying an anomaly in the biological lifeform based (Para [0022] – “Medical image data can be used to construct visualizations which are useful for diagnosis by a physician. This visualization can be performed using a computer”), at least in part, on the quantitative map (Para [0087]-[0088] – “The ultrasound transducer 602 is able to induce a shear wave which is partially dispersed by the particulates 606. Next image 608 shows a shear wave image 608 or shear wave data that is descriptive of the transport of the shear wave through the matrix 604. A shear wave imaging system permits to acquire or register shear wave propagation.  Image 610 represents reconstructed images used for determining the mechanical properties”, therefore image 610 is a medical image useful for diagnosis therefore it can be used to identify an anomaly in the biological lifeform).
Claims 22 and 24 and are rejected under 35 U.S.C. 103 as being unpatentable over Sinkus et al. (US 20160007968 A1) in view of Hoelscher et al. (US 20160030009 A1) and further in view of Hananel et al. (US 20170246482 A1).
Regarding Claim 22, Sinkus and Hoelscher disclose all the elements of the claimed invention as cited in Claim 20.
the gel pad (Fig. 5 – 520, Para [0084] – “In this embodiment the ultrasound then passes through a gel pad 520… The gel pad 520 helps couple ultrasonic power between the transducer 510 and the subject 306”) used during the capture of MR Elastography measurement (Fig.5 shows the gel pad inside of the MR system therefore it is interpreted the gel pad is used during magnetic resonance elastography measurements, Para [0081] – “FIG. 5 shows a medical instrument 500 that is similar to the embodiment shown in FIG. 4. However, in FIG. 5 a high-intensity focused ultrasound system 506 is used instead of the mechanical actuator”, Para [0075] – “FIG. 4 shows a further example of a medical apparatus 400. In this example the medical imaging system is a magnetic resonance imaging system 402”, Para [0075] states that the medical imaging system is a MRI system and Para [0081] states that system figure 5 is similar to that in figure 4 in that it uses a HIFU system instead of the actuator therefor Fig.5 preforms the MRE measurements shown in Fig. 6).
Conversely Sinkus does not teach altering a water content of the gel pad before or during capture.
However Hananel et al. hereinafter Hananel discloses altering a water content of the gel pad (Para [0035] – “In certain embodiments, kit 102 may comprise one or more flexible coupling members 130 such as gel-filled balloons of different dimensions, balloons filled with cold degassed water, flexible membranes filled with water or other fluid, gel or fluid filled pads etc.”, therefore because Hananel does not disclose that these one or more coupling members are attached to one another it is interpreted there are multiple coupling members [gel pads] to choose from with different water contents where the water content can be altered by changing the coupling members) before or during capture (Para [0034] – “In certain embodiments, coupling member 130 may be attached to the front of device 100 by any type of attachment (e.g., mechanically such as by a clip, a ring, an elastic band, a sheet, etc., pneumatically, adhesively, shape-induced etc.)”, therefore the coupling member needs to be detached to change to a different coupling member to change the water content).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinkus to incorporate the gel pad of Hananel to achieve the same results. One would have motivation to combine because the flexibility of the coupling member enables it to be configured in at least two angles and/or thicknesses (Para [0034]).
Regarding Claim 24, Sinkus and Hoelscher disclose all the elements of the claimed invention as cited in Claim 20.
Sinkus further discloses the gel pad in contact with the biological lifeform (Fig. 5 – gel pad 520 is in contact with the subject).
Conversely Sinkus does not teach altering one or more of: an elasticity and a viscosity of the gel pad to alter a surface area of the gel pad in contact with the biological lifeform. 
However Hananel et al. hereinafter Hananel discloses altering one or more of: an elasticity and a viscosity of the gel pad (Para [0035] – “In certain embodiments, kit 102 may comprise one or more flexible coupling members 130 such as gel-filled balloons of different dimensions, balloons filled with cold degassed water, flexible membranes filled with water or other fluid, gel or fluid filled pads etc.”, therefore because Hananel does not disclose that these one or more coupling members are attached to one another it is interpreted there are multiple coupling members [gel pads] to choose from with different water contents where the water content can be altered by changing the coupling members and given the different viscosities of the multiple coupling members by changing the coupling member one would be altering the viscosity) to alter a surface area of the gel pad in contact with the biological lifeform (Para [0034] – “In certain embodiments, coupling member 130 may be a deformable gel pad.” The gel pad is deformable therefore it is interpreted when viscosity of the coupling pad is changed the surface area changes with lower viscosity providing a greater surface area).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinkus to incorporate the gel pad of Hananel to achieve the same results. One would have motivation to combine because the flexibility of the coupling member enables it to be configured in at least two angles and/or thicknesses (Para [0034]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sinkus et al. (US 20160007968 A1) in view of Hoelscher et al. (US 20160030009 A1) and further in view of Hattori et al. NPL 2013 “Development of MRI phantom equivalent to human tissues for 3.0‐T MRI”
Regarding Claim 23, Sinkus and Hoelscher disclose all the elements of the claimed invention as cited in Claim 20.
Conversely Sinkus does not disclose altering a composition of the gel pad with one or more of: a contrast agent, a substance with a known T1 and T2, and a known proton density.
However Hattori et al. hereinafter Hattori discloses altering a composition of the gel pad (Pg. 032303-4, Fig.3 shows graphs showing T1 and T2 values of each sample with different compositions of a gel phantom, Para [0015] of the current application discloses “In some embodiments, the gel pad is adapted to function as an imaging phantom” therefore the gel phantom is interpreted as the gel pad) with one or more of: a contrast agent, a substance with a known T1 and T2, and a known proton density (Fig. 3 shows the composition of multiple samples of a gel phantom with differing concentrations of GdCl3 where Gd (gadolinium) is a known MRI contrast agent additionally Pg. 032303-2 discloses “Multiple phantom samples were prepared using car-rageenan (KC-200S: Mitsubishi Shoji Foodtech Co., Ltd.,Tokyo, Japan25) as a gelatinizer; GdCl3(Sigma ChemicalCorp., St. Louis, MO) as a T1modiﬁer”).
Sinkus and Hattori are both analogous arts considering they are both in the field of fabricating a gel phantom using an agarose solution.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sinkus et al. (US 20160007968 A1) in view of Hoelscher et al. (US 20160030009 A1), and further in view of Trzasko et al. (US 20150309140 A1).
Regarding Claim 25, Sinkus and Hoelscher disclose all the elements of the claimed invention as cited in Claim 20.
Conversely Sinkus does not teach the sensor array further comprises one or more of: an optical sensor, an infrared sensor, a conductance sensor, a piezoelectric sensor, a movement sensor, a fiber optic sensor, a photoplethysmogram sensor, and an electrocardiogram sensor.
However Trzasko et al. hereinafter Trzasko discloses the sensor array (Fig. 1 – RF coil 128, driver 133) further comprises one or more of: an optical sensor, an infrared sensor, a conductance sensor, a piezoelectric sensor, a movement sensor, a fiber optic sensor, a photoplethysmogram sensor, and an electrocardiogram sensor (Para [0021] – “the physiological interface controller 130 can receive signals from a number of different sensors connected to the patient, such as electrocardiograph (ECG) signals from electrodes, or respiratory signals from a bellows or other respiratory monitoring device.”).
Sinkus and Trzasko are both analogous arts considering they are both in the field of Magnetic Resonance Elastography.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinkus to incorporate the additional sensor of Trzasko to achieve the same results. One would have motivation to combine because gated imaging based on data from 
Regarding Claim 26 Sinkus Hoelscher and Trzasko disclose all the elements of the claimed invention as cited in Claims 20 and 25.
Conversely Sinkus does not teach further comprising monitoring a pulse of the biological lifeform using the sensor array.
However Trzasko discloses further comprising monitoring a pulse of the biological lifeform using the sensor array (Para [0021] – “Such signals are typically used by the pulse sequence server 110 to synchronize, or “gate,” the performance of the scan with the subject's heart beat or respiration”).
Sinkus and Trzasko are both analogous arts considering they are both in the field of Magnetic Resonance Elastography.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinkus to incorporate the additional sensor of Trzasko to achieve the same results. One would have motivation to combine because gated imaging based on data from sensors to detect movement in the body decreases motion artifacts in images.  “The system and method can be used to process a magnetic resonance elastography (MRE) data set after the MRE data acquisition to generate temporal harmonic signals of increased accuracy even if the data set includes phase wrapping, has a low signal-to-noise ratio (SNR), or both.” (Para [0014]).
Regarding Claim 27 Sinkus Hoelscher and Trzasko disclose all the elements of the claimed invention as cited in Claims 20 and 25.
Sinkus further discloses further comprising measuring one or more of: a weight, a volume, and a density of the biological lifeform (Para [0028] – “This may have various uses such as detecting the  using the sensor array (Para [0028] – “This may have various uses such as detecting the concentration of particles within a matrix or even may have medical applications such as detecting the density of blood vessels or other objects within a subject.”, the medical imaging data is processed to determine the concentration as disclosed in Para [0027] therefor the sensor array used to detect the shear wave data is used to determine density) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        /SERKAN AKAR/Primary Examiner, Art Unit 3793